496




          OFFICE   OF THE      ATTORNEY       GENERAL     OF TEXAS
                                   AUSTIN




Honorable John T. Hutchison
County Attorney, Lamar County
Paris, Texas
Dear   sir:

                      Opinion No. O-6514
                      Re: Article  70/+7a, Section           15
                               County     oaoupatlon
                               operated     maahines.

April 19, 1945, whioh we quote,
above captioned statute:
              “I   wish   to   sub&
       your department r0r an

                                                         g counties to
                                                       rated machines,


                                             sq., vsrnon*s Annotated
                                              State oaaupatlon tax on
                                             ted machines” who shall
                                             maahine as defined in



                   70&7a-15, Vernon*s  Annotated Civil
                   “that all counties.  . . within this
            vy an ocoupation tax on ooin-operated  machines
            e in an amount not to eroeed one-half   (l/2)
of the State tax. . .” (Acts 1936, 44th Leg-, 3rd C-3.
~1.2040,ch. 495, Art. 3, %a- 4, Subset= 13)
                                                                        497



Honorable John T. Hutohison,    page 2


            Artioles  2354 and 7045, R:C.  S., (whiah were
suspended untS1 May 1, 1945, by Chapter 256, Aots 1943,
R, S. p. 381 - Artioles    2354a and 7045b, Vernon’s AMO-
tated Civil Statutes)   read as follows:
           “No county tax shall     be levied exoept at a
     regular term of the court,     and when all manbers of
     said oourt are present.”
            *The commissioners oourts of the several aoun-
     ties, all the members thereof being present,      at either
     a regular or spealal session,    may at any time after
     the tax assessors  of their respective   aounties have
     forwarded to the Comptroller the said oertifioate        and
     prior to the time when the tax aolleotor    of suoh oounty
     shall have begun to make out his reaeipts,     oaloulate     the
     rate and adjust, the taxes levied in their respeative
     oounties for general purposes to the taxable aalues
     shown by the assessment rolls.*,
             Article  7045 provides for the Commissioners to
“aaloulate   the rate and adjust the taxes levied in their
respeotfve   counties lor general purposes to the taxable
values   shown by the assessment ro11s.v    This article
applies to ad valorem taxee, not occupation      taxes.  It.
will be notiaeQ that the aaloulations     may be done at a
*regular   or special  seaslonn and the authority   to “adjust
the taxes levied” appears aonolusive     that at that time
the taxes will have been previously    levied,   as the Commis-
sioners Court aan only levy taxes at a “regular term,” as
required by Art. 2354, V. A. C. S..
           In Brooaks Y. State,     (C.A. ) 41 S.3. (2d)   714-719,
the Court said:
            qTAppellants correotly  oontend, under Artiole  2354,
     R. L;. 1925, that a tax levy aan be trade bjr the Cmds-
     sioners’ Court only at a regular term of the Court and
     when all the members of the Court are present.”
     Free v. Scarborough,    70 Tex. 672, 8 S. ‘S. 490, in?Ek?
     the Court said:
Honorable   John T. Hutahieon,   page 3


           “The only question in this 0896. :.   oonsidered
     is the power of the oounty.osmmissioners  to levy a tax
     at a called session of the oourt?.
            And in said   oase our Supreme Court held:
            “A tax levied at a aalled session of the oourt,
     or without the presenoe of the full membership, is
     not levied aosording to law. , . If
           It Is our opinion that the ao.mrissloners aourt
may, at any bagular term thereof,  a full board being present,
levy the oaoupation tax authorlaed by Article   70l+7a-15,
Vernon’s Annotated Civil Statutes.

                                 Yours    very   truly




                                            JOE. 8. Frnka
                                                Assistant